     Case 1:18-cv-01959-MKV-SDA Document 80 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         10/23/2020
Monet Punter-Spencer,

                                Plaintiff,
                                                          1:18-cv-01959 (MKV) (SDA)
                    -against-
                                                          ORDER
Charles E. Irving et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

      Following a telephone conference with the parties, it is hereby Ordered as follows:

      1. No later than November 4, 2020, Plaintiff’s current counsel shall file its written pre-

           hearing submission.

      2. No later than November 6, 2020, the parties shall file a joint letter regarding their

           availability for a remote hearing to occur in the month of November.

SO ORDERED.

DATED:         New York, New York
               October 23, 2020

                                               ______________________________
                                               STEWART D. AARON
                                               United States Magistrate Judge
